DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6-20 of U.S. Patent No. 9,751,017 in view of Namba (US 2002/0016195).  Although the claims at issue are not identical, they are not patentably distinct from each other because subject matters as it relates to claims 1-20 of the instant application No. 17/243141 are encompassed within the subject matters of claims 1 and 6-20  of U.S. Patent No. 9,751,017.
However, the above U.S. Patent No. 9,751,017 lacks explicitly suggesting the subject matters of Claims 1-20 of the instant application as it relates to wherein the central processor is configured to play an interactive social game program stored on the memory of the central server and/or in memories of the respective plurality of client computers; the central server provides for each of the corresponding 
The following is an example of claim correspondence to illustrate the similarities and/or overlapping subject matter. 
Application 17/243141
U.S. Patent 9,751,017
Claim 1:  A computer-based interactive game system comprising: 

a central server connected to a plurality of client computers by a communications network, the central server including a memory and a central processor, 

wherein the central processor is configured to play an interactive social game program stored on the memory of the central server and/or in memories of the respective plurality of client computers, 

each of the plurality of client computers is configured to respectively be operated by and receive input from a corresponding user through a graphical user interface including user input unit, 



the central server provides for each of the corresponding users to 


compete against each other in a virtual setting based on play input respectively received through the user input of the graphical user interface, and 








manage a respective team in the interactive social game based on management input received through the graphical user interface of a respective client computer associated with and operated by the respective user, 

the memory of the central server stores promotions of interest from a plurality of potential advertisers, 

the central server is configured to receive input commands from the users through respective the user input units of the client computers, the input commands indicating a corresponding one of the promotions of interest, 







the central server includes a central processor that associates for each of the users the corresponding one of the promotions of interest, 

the central server outputs a presentation of the selected promotion of interest of one of the users to the others of the users to be presented visually through a display device of the graphical user interface of each of the client computers while the users play the interactive social game, and 





the central server provides for each of the users to manage the respective team in 


Claim 3. The interactive game system according to claim 1, wherein the managing of the respective teams includes the central server providing for each of the users to financially manage their respective team based on input received by the respective client computer based on a financial capacity of each of the respective teams, the financial capacity of each of the respective teams being based on virtual credit points added to each the team based in part on respective promotions displayed to the plurality of users.


Claim 4. The interactive game system according to claim 3, wherein the central server adds or removes one or more virtual credit points associated to the team in response to the decision event made by the user received from the respective client computer by the input unit, the decision event being an event different than the indication for each of the users of the corresponding one of the promotions of interest.

Claim 5. The interactive game system according to claim 4, wherein the virtual credit points form a part of the financial capacity for the team and where the financial capacity may be increased or decreased via the decision event where virtual credit points are added or removed.

Claim 1:  An interactive game system comprising: 

a central server, wherein the central server is connected to a plurality of client computers by a communications network, 








each of said plurality of client computers being associated with and configured to be operated by a respective user of a 
plurality of users, each of the plurality of client computers including a graphical user interface with a display device and a user input unit, wherein 

the central server provides for each of said respective users to 














manage a respective team in a social game based on input received through a respective graphical user interface of a respective one of said client computers associated with and operated by said respective user, 

and wherein said central server includes a memory that stores promotions of interest from a plurality of potential advertisers, 

said central server includes an input unit that receives input commands from each of said users, said input commands being received through each of the respective user input units, indicating for each of said 
users a corresponding one of the promotions of interest, 

said central server includes a central processor that causes the execution of said social game in response to said input command, 

said central processor associates for each of said users said corresponding one of the promotions of interest, 


wherein the central server outputs a presentation of the selected promotion of each of said users to the others of said users to be presented visually through the display device of the graphical user interface of each of said client computers while said users play said interactive social game, 















wherein said managing of said respective 
teams includes said central server providing for each of said users to financially manage their respective team based on input received by said respective client computer based on a financial capacity of each of said respective teams, the financial capacity of each of said respective teams being based on virtual credit points added to each said team based in part on respective promotions displayed to said plurality of users, 



wherein the central server adds or removes one or more virtual credit points associated to the team in response to a decision event made by the user received from the respective client computer by said input unit, said decision event being an event different than said indication for each of said users of said corresponding one of the promotions of interest, and 



wherein said virtual credit points form a part of the financial capacity for said team and where the financial capacity may be increased or decreased via said decision event where virtual credit points are added or removed.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim(s) recite(s) with respect to at least:
Independent Claim 1:
A computer-based interactive game system comprising: a central server connected to a plurality of client computers by a communications network, the central server including a memory and a central processor, wherein the central processor is configured to play an interactive social game program stored on the memory of the central server and/or in memories of the respective plurality of client computers, each of the plurality of client computers is configured to respectively be operated by and receive input from a corresponding user through a graphical user interface including user input unit, the central server provides for each of the corresponding users to compete against each other in a virtual setting based on play input respectively received through the user input of the graphical user interface, and manage a respective team in the interactive social game based on management input received through the graphical user interface of a respective client computer associated with and operated by the respective user, the the memory of the central server stores promotions of interest from a plurality of potential advertisers, the central server is configured to receive input commands from the users through respective the user input units of the client computers, the input commands indicating a corresponding one of the promotions of interest, the central 
Independent Claim 19:
A computer-based method performed in an interactive game system, the method comprising: providing a connection of a plurality of client computers to a central server by a communications network, the plurality of client computers respectively being associated with and configured to be operated by a corresponding user, the central server including a memory and a central processor; providing by the central processor for each of the corresponding users to play an interactive social game program stored on the memory of the central server and/or in memories of the respective plurality of client computers, each of the plurality of client computers being configured to respectively be operated by and receive input from a corresponding user through a graphical user interface including user input unit; providing by the central processor for the corresponding users to compete against each other in a virtual setting based on play input respectively received through the user input of the graphical user interface, and manage a respective team in the interactive social game based on management 
Independent Claim 20:
One or more non-transitory computer-readable mediums having stored thereon executable instructions that when executed by the one or more processors configure a computer system to perform at least the following: provide a connection of a plurality of client computers to a central server by a communications network, the plurality of client computers respectively being associated with and configured to be operated by a corresponding user, the central server including a memory and a central processor; provide by the central processor for each of the corresponding users to play an interactive social game program stored on the memory of the central server and/or in 
In summary, in regards to claims 1-20, with emphasis on at least Independent Claims 1 and 19-20, the claimed invention focuses on a computer-based interactive game system, computer-based method, one or more non-transitory computer-readable 
Claims 1 and 19-20 recite the limitation(s) of providing for each of the corresponding users to play an interactive social game; providing for the corresponding users to compete against each other, and manage a respective team in the interactive social game based on management input; storing promotions of interest from a plurality of potential advertisers; receiving input commands received from the users, the input commands indicating a corresponding one of the promotions of interest; associating for each of the users the corresponding one of the promotions of interest; outputting a presentation of the selected promotion of interest of one of the users to the others of the users to be presented visually while the users play the interactive social game; and providing for each of the users to manage the respective team in the social game by controlling social activities of the respective team based on a decision event through input provided by the user falling under Certain Methods of Organizing Human Activity, particularly, managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).   The interaction encompasses both activity of a single person (for example a person following a set of 
This judicial exception of Claims 1-20 are not integrated into a practical application because the claimed invention merely applies the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea (MPEP 2106.05 (f)) and/or generally links the use of the judicial exception to a particular technology or field of use (MPEP 2106.05 (h)).  The claimed computer components (gaming system, server, client computer, memory, processor, graphical user interface, non-transitory computer-readable medium) are recited at a level of generality and are merely invoked as tool to perform the abstract 
The claim(s) 1-20 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no element or combination of elements is sufficient to ensure any claim of the present application as a whole amounts to significantly more than one or more judicial exceptions, as described above. For example, the recitations of utilization of a “gaming system”, “server”, “client computer”, “memory”, “processor”, “graphical user interface”, and/or “non-transitory computer-readable medium” used to apply the abstract idea merely implements the abstract idea at a low level of generality and fail to impose meaningful limitations to impart patent-eligibility (the use of a computing device is merely illustrating the environment in which the abstract idea is practiced).  These elements and the mere processing of data using these elements do not set forth significantly more than the abstract idea itself applied on general purpose computing devices. Taking the physical elements individually and in combination, the computer-based components perform purely generic computer-based functions that are silent in regards to clearly indicating how a computer aids the system, method, or medium the extent to which a computer performs/implements the functions of the system, method, or medium. The recited generic elements are a mere means to implement the abstract idea. Thus, they cannot provide the “inventive concept” necessary for patent-eligibility. “[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implement]’ an abstract idea ‘on ... a computer, ’... that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132 S. Ct. at 1301). As such, the significantly more required to 
In addition to the above, Kinne (US 2006/0135261) teaches that in “conventional client-server architecture, the game servers operate games and maintain the state of those games.  The clients, then, operate client-side game applications that communicate with the game servers to repeatedly change the game state of the games operated and maintained by the game servers to thereby play those games”(¶ 43).  Shaw (US 2011/0244951) teaches that “games are played on gaming devices using conventional technology such as processors, controllers, servers, memory, game stations and terminals, including displays and player interfaces comprising game buttons and touch screens” (¶ 19).  Seelig (US 2008/0188296) teaches that a game “Server 160 can be a conventional network server that contains a memory 166, a controller or processor 164 and software that can operate on the processor in order to operate network 150 and gaming apparatuses 10A-D” (¶ 59). Chung (US 6,877,096) teaches that gui’s are conventional components known for accepting user inputs (Col. 3:42-54).  The above references provide support or suggest that the claimed components are well-understood, routine, and/or conventional components performing in their ordinary capacity.
It is settled law that adding physical elements to an abstract idea will not amount to an “inventive concept" if the physical elements are well-known, routine and conventional elements and they perform their well-known, routine and conventional functions. TLI Communications LLC v. AV Automotive, L.L.C. (Fed Cir 2016):
Turning to the second step in our analysis, we find that the claims fail to recite any elements that individually or as an ordered combination transform the abstract idea of classifying and storing 
On the question of preemption, the Federal Circuit has stated in Ariosa Diagnostics, Inc., V. Sequenom, Inc., (Fed Cir. June 12, 2015):
The Supreme Court has made clear that the principle of preemption is the basis for the judicial exceptions to patentability. Alice, 134 S. Ct at 2354 (“We have described the concern that drives this exclusionary principal as one of pre-emption”). For this reason, questions on preemption are inherent in and resolved by the § 101 analysis. The concern is that “patent law not inhibit further discovery by improperly tying up the future use of these building blocks of human ingenuity.” Id. (internal quotations omitted). In other words, patent claims should not prevent the use of the basic building blocks of technology—abstract ideas, naturally occurring phenomena, and natural laws. While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility. In this case, Sequenom’s attempt to limit the breadth of the claims by showing alternative uses of DNA outside of the scope of the claims does not change the conclusion that the claims are directed to patent ineligible subject matter. Where a patent’s claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot. (Emphasis added.)
Nor do the dependent claims 2-18 add “significantly more” since they merely add to the claimed concepts encompassed within the grouping Certain Methods of Organizing Human Activity, particularly, managing personal behavior or relationships or 
Consideration of each and every element of each and every claim, both individually and as an ordered combination, leads to the conclusion that the claim are not patent-eligible under 35 USC §101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 19-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Namba (US 2002/0016195) in view of Kusumoto (US 2005/0216346).
(Examiner Note:  At least the prior art of Datta (US 2007/0079326) is evidence of teaching that it is "well known" in the art for a user to be provided with and select possible advertisements or promotions to associate with the user’s team (on the uniforms or cars of the teams) e.g. sponsor the team (¶ 9, 25-26, 31, 34-39, 43-47, 51, 56, Figs. 1-3 and descriptions thereof)).
Claims 1 and 19-20:  Namba discloses an interactive game system, method, and one or more non-transitory computer-readable mediums having stored thereon executable instructions that when executed by the one or more processors configure the game system (¶ 30-36), comprising: a central server (3) connected to a plurality of client computers (1a-1e) by a communications network (2)(providing a connection of a plurality of client computers to a central server by a communications network)(Fig. 1, ¶ 30), the central server including a memory and a central processor (¶ 32), the central processor is configured to play an interactive social game program stored on the memory of the central server and/or in memories of the respective plurality of client computers (¶ 31-36), each of the plurality of client computers is configured to respectively be operated by and receive input from a corresponding user through a 
	Namba teaches the above, but lacks explicitly suggesting the memory of central server stores promotions of interest from a plurality of potential advertisers, said central server is configured to receive input commands from said users through the respective user input units of the client computers, the input commands indicating a corresponding one of the promotions of interest, said central server includes a central processor that associates for each of said users said corresponding one of the promotions of interest, 
Claim 2:  Namba teaches wherein said managing of said respective teams includes said central server providing for each of said users to financially manage their respective team, manage individual virtual players of their respective team, or manage daily operations for their respective team (Figs. 6-8, ¶ 43, 47, 49-57).
Claims 3-8 and 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Namba (US 2002/0016195) in view of Kusumoto (US 2005/0216346), and in further view of Webb (US 2009/0325685).
Claim 3:  Namba in view Kusumoto the above, but lacks explicitly suggesting wherein the managing of the respective teams includes the central server providing for each of the users to financially manage their respective team based on input received by the respective client computer based on a financial capacity of each of the respective teams, the financial capacity of each of the respective teams being based on virtual credit points added to each the team based in part on respective promotions displayed to the plurality of users.  Namba at least teaches that various modifications can be applied without departing from the overall scope of the invention (¶ 93).  Furthermore, an analogous art of Webb teaches it is well known in the art to provide a gaming system (¶ 72-74), wherein users manage respective teams.  Webb teaches the system comprising a central server that provides for each of the users to financially manage their respective team based on input received by the respective client computer based on a financial capacity (¶ 9-10, 22-26, 30, 37) of each of the respective teams (¶ 9-10, 22-26, 37), the financial capacity of each of the respective teams being based on virtual 
	Namba in view of Kusumoto in view of Webb teaches the above, but lacks explicitly suggesting wherein the financial capacity of each of said respective teams is based on said virtual credit points which are added to or subtracted from each of said teams based in part on respective promotions displayed to said plurality of users.  However, Kusumoto at least teaches that virtual money or credit points can be provided to the users based on the selected promotions (wherein the selected promotions of displayed on the user’s corresponding avatars within the virtual environment – Abstract, ¶ 4-5, 22-23, 31, 53, 58-61, 83-85) and exposure within the virtual environment e.g. the displaying of respective promotions to the plurality of users in the environment (¶ 34, 43, 71-72).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the game system, particularly the financial capacity means, of Namba in view of Kusmoto in view of Webb such that the points are added/rewarded for promotions/advertisements, as taught by Kusmoto, to the financial capacity of the team since it is known in the art for teams to be associated with promotions (see Datta) to provide a more realistic feel to the simulated gaming environment.
Claim 4:  Namba in view of Kusumoto in view of Webb teaches wherein the central server adds or removes one or more virtual credit points associated to the team in response to the one or more decision events made by the user received from the respective client computer by said input unit, said one or more decision events being an event different than said indication for each of said users of said corresponding one of the promotions of interest (Webb - ¶ 4, 12-14, 27, 44, 56, Figs. 1 and 4 and descriptions thereof).
Claim 5:  Namba in view of Kusumoto in view of Webb teaches wherein the virtual credit points form a part of the financial capacity for the team and where the financial capacity may be increased or decreased via the decision event where virtual credit points are added or removed (Webb - ¶ 27, 33).
Claim 6:  Namba in view of Kusumto in view of Webb teaches wherein the managing of the respective teams includes the central server providing for each of the users to manage individual virtual players of their respective team including buying or selling of the individual virtual players based on virtual credit points added to each the team (Webb - ¶ 4, 12-14, 27, 44, 56, Figs. 1 and 4 and descriptions thereof).
Claim 7:  Namba in view Kusumoto the above, but lacks explicitly suggesting wherein, in the decision event one or more virtual credit points are added and associated to the team.  Namba at least teaches that various modifications can be applied without departing from the overall scope of the invention (¶ 93).  Furthermore, an analogous art of Webb teaches it is well known in the art to provide a gaming system (¶ 72-74), wherein users manage respective teams.  Webb teaches the system comprising a central server that provides for each of the users to financially manage their respective 
	Namba in view of Kusumoto in view of Webb teaches the above, but lacks explicitly suggesting the decision event includes making a promotion deal to one or more of said potential advertisers.  Kusumoto at least teaches that virtual money or credit points can be provided to the users based on promotional deals with potential advertisers (decision events) and exposure within the virtual environment e.g. the displaying of respective promotions to the plurality of users in the environment (¶ 34, 43, 71-72).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the game system, particularly the decision events related to added and associated to the team, of Namba in view of Kusumto in view of Webb such that the points are added/rewarded for promotions/advertisements decision events, as taught by Kusmoto, associated to the team since it is known in the art for teams to be associated with promotions (see Datta) to provide a more realistic feel to the simulated gaming environment.
Claim 8:  Namba in view Kusumoto the above, but lacks explicitly suggesting wherein, in the decision event one or more virtual credit points are added and associated to the 
Claim 11:  Namba in view Kusumoto the above, but lacks explicitly suggesting wherein, in the decision event virtual credit points are removed from the team, and the decision event includes making an investment in buying a new team player.  Namba at least teaches that various modifications can be applied without departing from the overall scope of the invention (¶ 93).  Furthermore, an analogous art of Webb teaches it is well known in the art to provide a gaming system (¶ 72-74), wherein users manage respective teams.  Webb teaches the system comprising a central server that provides .
Claims 9 and 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Namba (US 2002/0016195) in view of Kusumoto (US 2005/0216346), and in further view of Busey (US 2009/0149248).
Claims 9 and 13:  Namba in view Kusumoto the above, but lacks explicitly suggesting wherein, in the decision event one or more virtual credit points are added and associated to the team, wherein the decision event includes winning a game, tying a game, an increase in a number of seats of a stadium associated to the sport team, an increase in a number of ticket sales, or an increase in a ticket price in home games or the decision event inducing losing a game.  At least Namba teaches that various modifications can be applied without departing from the overall scope of the invention (¶ 93).  Furthermore, an analogous art of Busey teaches a similarly structure gaming system, wherein users/team owners gain currency/points (added virtual credit points) for .
Claim 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Namba (US 2002/0016195) in view of Kusumoto (US 2005/0216346), and in further view of Webb (US 2009/0325685), and in further view of Tiger Wood PGA Tour 2004 Video Game (http://www.ign.com/faqs/2004/tiger-woods-pga-tour-2004-walkthrough-456221).
Claim 10:  Namba in view Kusumoto the above, but lacks explicitly suggesting wherein, in the decision event one or more virtual credit points are added and associated to the team.  Namba at least teaches that various modifications can be applied without departing from the overall scope of the invention (¶ 93).  Furthermore, an analogous art 
	Namba in view of Kusumoto in view of Webb teaches the above, but lacks explicitly suggesting the decision event includes the user selecting a promotion from the plurality of potential advertisers.  Kusumoto at least teaches that virtual money or credit points can be provided to the users based on promotional deals with potential advertisers (decision events); wherein the decision events include the user selecting a promotion from the plurality of potential advertisers (¶ 34, 43, 71-72) and exposure within the virtual environment e.g. the displaying of respective promotions to the plurality of users in the environment (¶ 34, 43, 71-72).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the game system, particularly the decision events related to added and associated to the team, of Namba in view of Kusumto in view of Webb such that the points are added/rewarded for promotions/advertisements decision events including user selection of a promotion from 
	Namba in view of Kusumoto in view of Webb teaches the above, but lacks explicitly suggesting wherein at least two of said promotions have different associated virtual credit points.  However, an analogous art of Tiger Woods PGA Tour 2004 video game teaches it is known in the art to provide to the user with selectable promotions from a plurality of potential advertisers (the promotions having different credit points associated with them), wherein points or credits are associated with the social item managed by the player based on the selection by the user (pages 75-76, Chapter 21 “Sponsorships”).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the game system of Namba in view of Kusumoto in view of Webb with the various potential advertisements or promotions associated with different credit points means of Tiger Woods PGA Tour 2004 video game to provide a more realistic feel to the simulated gaming environment.  Such a modification would add to the realism of playing with and controlling a team within a simulated competitive game making the game system more enjoyable to the user(s).
Claim 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Namba (US 2002/0016195) in view of Kusumoto (US 2005/0216346), and in further view of Olsen (US 2008/0146302) and An Affordable 25,000 Seat Stadium (https://raisethehammer.org/article/1139/an_affordable_25000_seat_stadium ), herein Seat Stadium.
Claim 12:  Namba in view of Kusumoto teaches the above, but lacks explicitly suggesting explicitly suggesting wherein, in the decision event virtual credit points are removed from the team, the decision event includes making an investment by increasing a number of seats of a stadium associated to said sport teams.  At least Namba teaches a user being an owner of a team of a simulated game (see above) and that various modifications can be applied without departing from the overall scope of the invention (¶ 93).  Furthermore, an analogous art of Olsen teaches a similar type of simulated gaming system, wherein a user manages a team and wherein decision event credit points or a virtual credit points are provided to manage such teams.  Such decision events include buying (equates to a removal of virtual credit points from the team) teams, stadiums for teams, providing player contracts, etc (Abstract, ¶ 19-20, 22).  Additionally, an analogous art of Seat Stadium teaches is known, even though in the real-world, for team owners to expend or use decision event credit points (team currency or funding) to make an investment to increase a number of seats in a stadium of the team (page 1, emphasis on “Recent Stadium Prices” chart which teaches the cost for increasing seat capacity in a stadium).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the gaming system of Namba in view of Kusumoto with the decision virtual credit point removal means and decision event means of Olsen such that the user (owner) of the team of a game can use such funding to make an investment to increase a number of seats in a stadium of the team, as taught by Seat Stadium, to provide a more realistic feel to the simulated gaming environment.  Such a modification would add to the realism of playing .
Claim 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Namba (US 2002/0016195) in view of Kusumoto (US 2005/0216346), and in further view of Der Kuyl (US 2005/0044575).
Claim 14:  Namba in view of Kusumoto teaches the above, but lacks explicitly suggesting in the decision event virtual credit points are removed from the team, and the decision event includes making an investment by buying a new trainer for the team or making an investment by buying an assistant for the team.  At least Namba teaches training individuals of a team managed by a user (see above, ¶ 5, 7, 34, 51, 69, 78-79) and that various modifications can be applied without departing from the overall scope of the invention (¶ 93).  Furthermore, an analogous art of Der Kuyl teaches a similar type of gaming system, wherein a user manages a team and wherein decision event virtual credit points are removed from the team and includes events such as making an investment by buying a trainer for the team or making an investment by buying an assistant for the team (¶ 2, 4, 22, 75-76, 79, 110).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the gaming system of Namba in view of Kusumoto with the decision virtual credit point means and decision event means of Der Kuyl to provide a more realistic feel to the simulated gaming environment.  Such a modification would add to the realism of playing with and controlling a team within a simulated competitive game making the game system more enjoyable to the user(s).
Claims 15-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Namba (US 2002/0016195) in view of Kusumoto (US 2005/0216346), and in further view of Tanibuchi (US 2001/0031655).
Claim 15:  Namba in view of Kusumoto teaches the above, but lacks explicitly suggesting the players of the team being associated with statistical data indicating their strength and weakness.  At least Namba teaches that various modifications can be applied without departing from the overall scope of the invention (see above).  Furthermore, an analogous art of Tanibuchi teaches a gaming system wherein team associated with a user comprises individual players that the user can independently train.  Each player is associated with statistical data indicating their strength and weakness for the purpose of controlling or managing the team by the user to optimize the best gaming outcome (¶ 76, 108-109, 125, Figs. 15-17 and descriptions thereof).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the gaming system of Namba in view of Kusumoto with the statistical means of Tanibuchi to provide added user ability to the gaming system such that a user has more control over the playable team and the outcome of the game by managing various aspects of the team.  Such a modification would make the simulated gaming system appear more real; thereby, making it more enjoyable to the user.
Claim 16:  Namba in view of Kusumoto, but lacks explicitly suggesting wherein the players of the team are associated with statistical data indicating their strength and weakness and wherein said statistical data are dynamical data that may be automatically adjusted in favor or against the player in response to a task selected by the user.  At least Namba teaches that various modifications can be applied without 
Claim 17:  Tanibuchi teaches the task is a training task that is triggered via a selection command from said user via said input unit, wherein the training tasks are selected from a tactical training task, physical training task, and a mental training task (¶ 7, 76-77, 83, 88-92, 99, 109, Figs. 6-7 and description thereof).
Claim 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Namba (US 2002/0016195) in view of Kusumoto (US 2005/0216346) in view of Tanibuchi (US 2001/0031655), and in further view of Bukovsky (US 2003/0224856).
Claim 18:  Namba in view of Kusumoto in view of Tanibuchi teaches the above, in addition, the players of the team being associated with statistical data indicating their strength and weakness and being being automatically adjusted in favor of the player by increasing the number of trainings (Tanibuchi - ¶ 77, 80-82, 101-107); however, Namba in view of Kusumoto in view of Tanibuchi lacks explicitly suggesting the statistical data .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please see attached PTO-892.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAMAR HARPER/Primary Examiner, Art Unit 3715